 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
 9   KAREEM J. HOWELL,                            Case No. 1:18-cv-00311-LJO-EPG (PC)
10                  Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                                  MOTION FOR SUMMARY
11          v.                                    JUDGMENT, WITHOUT
                                                  PREJUDICE, AND PLAINTIFF’S
12   J. BURNS, et al.,                            DENYING MOTION FOR
                                                  EXTENSION OF TIME AS MOOT
13                  Defendants.
                                                  (ECF Nos. 19, 21)
14
15          Kareem J. Howell (“Plaintiff”), proceeding pro se and in forma pauperis, commenced
16   this civil rights action against D. Lopez, J. Burns, and J. Holland (“Defendants”), correctional
17   officers at California State Prison - Corcoran, on March 5, 2018. (ECF No 1). This action is
18   proceeding on Plaintiff’s claims of excessive force in violation of the Eighth Amendment against
19   Defendant D. Lopez, of deliberate indifference to serious medical needs in violation of the Eighth
20   Amendment against Defendants D. Lopez and J. Burns, and of interference with the mail and
21   retaliation in violation of the First Amendment against Defendant J. Holland. (ECF Nos. 10, 11,
22   12.)
23          On December 14, 2018, Plaintiff filed a motion for summary judgment. (ECF No. 19).
24   On December 20, 2018, Plaintiff filed an application for a thirty-day extension of time to submit
25   an exhibit to his summary judgment motion. (ECF No. 21.) Plaintiff states that exhibit A was
26   intentionally removed from his motion during printing by the prison law library.
27          On December 27, 2018, Defendants filed a motion for a twenty-day extension of time to
28   respond to the motion for summary judgment, (ECF No. 22), which the Court granted, (ECF No.

                                                     1
 1   23).
 2          Local Rule 260(a) requires that “[e]ach motion for summary judgment or summary
 3   adjudication shall be accompanied by a ‘Statement of Undisputed Facts’ that shall enumerate
 4   discretely each of the specific material facts relied upon in support of the motion and cite the
 5   particular portions of any pleading, affidavit, deposition, interrogatory answer, admission, or
 6   other document relied upon to establish that fact.”
 7          The Court has reviewed the motion for summary judgment. While Plaintiff did submit
 8   declarations and evidence, Plaintiff failed to file a “Statement of Undisputed Facts.” Moreover,
 9   based on the facts of this case, the Court finds that Plaintiff’s motion is premature because
10   discovery has not yet opened.
11          Accordingly, IT IS HEREBY ORDERED that:
12          1. Plaintiff’s motion for summary judgment is DENIED, without prejudice to Plaintiff
13               re-filing the motion after discovery has opened, and in compliance with the court’s
14               local rules; and
15          2. Plaintiff’s motion for an extension of time to amend his motion for summary
16               judgment is DENIED as moot.
17
     IT IS SO ORDERED.
18
19
        Dated:     January 7, 2019                            /s/
20                                                       UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                     2
